United States Court of Appeals
                        For the First Circuit


No. 20-1617

                            SCOTT KNOUS,

                        Plaintiff, Appellant,

                                 v.

                BROADRIDGE FINANCIAL SOLUTIONS, INC.,

                        Defendant, Appellee.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Leo T. Sorokin, U.S. District Judge]


                               Before

                 Lynch and Kayatta, Circuit Judges,
                    and McElroy,* District Judge.


     Alan H. Crede, with whom David Conforto and Conforto Law Group
were on brief, for appellant.
     Shira M. Blank, with whom Elizabeth S. Torkelsen, Jeremy M.
Brown, and Epstein Becker & Green PC were on brief, for appellee.


                           March 25, 2021




     *   Of the District of Rhode Island, sitting by designation.
             KAYATTA, Circuit Judge.             In 2018, Scott Knous began

working     as an at-will employee            for    a fintech company called

Broadridge Financial Solutions, Inc.                Roughly one year later, on

May 17, 2019, a vice president of human resources and a managing

director at Broadridge called Knous into a meeting at Broadridge's

Boston office to inform Knous that Broadridge was eliminating his

position.     They told Knous his pay and benefits would continue

until the following Friday, May 24, 2019.                     May 17 not being a

payday,     Knous   received     no    payment      from    Broadridge     that   day.

Rather, on May 24, Knous received his final paycheck via direct

deposit including all accrued vacation pay and full payment of his

salary through May 24.

             Not tarrying, Knous had already filed this lawsuit in

Massachusetts Superior Court on May 22, claiming a violation of

the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, §§ 148, 150.

The   Act    provides     that   "any    employee          discharged    from     [his]

employment shall be paid in full on the day of his discharge."

Id. § 148.      Knous claimed that "the day of his discharge" was

May 17, not May 24, and hence Broadridge had failed to make timely

payment under the Act.            The Act imposes strict liability on

employers who fail to comply with its requirements, and it allows

aggrieved     employees    to    sue    for     lost   wages,     treble    damages,

attorneys' fees, and costs.             See Lawless v. Steward Health Care

Sys., LLC, 894 F.3d 9, 21 (1st Cir. 2018).


                                        - 2 -
           After Broadridge removed the case to federal district

court, the court eventually granted summary judgment in favor of

Broadridge.     See Knous v. Broadridge Fin. Sols., Inc., Civil

No. 19-11973-LTS, 2020 WL 2747821 (D. Mass. May 27, 2020).               After

carefully considering on de novo review the record and briefs on

appeal,   as   well   as   oral    argument    by   counsel,   we   affirm   for

substantially the reasons given by the district court.                  We add

only our explanation for rejecting several criticisms of the

district court's opinion offered by Knous on appeal.

           Knous      argues      that,   as    a    matter    of    statutory

interpretation, the day an employee is "discharged from . . .

employment" under the Wage Act is the day the employee is told to

stop performing work for his employer.                 See Mass. Gen. Laws

ch. 149, § 148 (providing that "any employee discharged from [his]

employment shall be paid in full on the day of his discharge").

At the May 17 meeting, the vice president and the managing director

told Knous to immediately return his company-issued cell phone and

laptop, to immediately return his keycard badge used for building

access, to clean out his desk or have its contents shipped to him,

to leave the premises thereafter, to immediately cease performing

his employment duties, and to stop reporting to work.                    These

instructions, Knous argues, provide a basis for finding that his

discharge occurred on May 17.             The district court disagreed,

reasoning that a "discharge from employment" under the Wage Act


                                     - 3 -
"occurs upon the severance of the employment relationship," not

merely when an employer instructs an employee to stop performing

work.   Knous, 2020 WL 2747821, at *4; see also Clermont v. Monster

Worldwide,    Inc.,    102   F.    Supp.   3d   353,   356     (D.   Mass.   2015)

(explaining that the day of discharge is the date the employer

"sever[s]     its    employment     relationship       with    the   employee");

Discharge,    Black's    Law      Dictionary    (11th ed.      2019)    (defining

"discharge"     as    "[a]ny      method   by   which     a     legal   duty    is

extinguished," such as "[t]he firing of an employee"); Camara v.

Att'y Gen., 941 N.E.2d 1118, 1121–22, 1122 n.10 (Mass. 2011)

(looking to Black's Law Dictionary to interpret a term not defined

in the Wage Act).

             We agree with the district court.                In both its broad

scope and in its detail, the Act evidences a concern that employees

be paid all wages and benefits on time, see Elec. Data Sys. Corp.

v. Att'y Gen., 907 N.E.2d 635, 640–41 (Mass. 2009), and that the

day of discharge is the time for a final accounting and payment.

Nothing in the Act suggests that the legislature also wanted to

require employers to have employees do work until the day of their

official discharge.          Simply put, we cannot imagine that the

legislature sought to punish Broadridge because it gave Knous prior

notice of the day on which his pay and benefits would cease, plus

full paid time off through that day.




                                      - 4 -
          Nor is Dixon v. City of Malden, 984 N.E.2d 261 (Mass.

2013), much cited by Knous, to the contrary.            Dixon does not

involve a dispute concerning whether and when a discharge occurred.

Rather, Dixon addresses the treatment of post-discharge employer

payments under the Wage Act.    See id. at 261–62.

          Knous   also   suggests   that   Broadridge    impermissibly

contracted around the Act's required day-of-discharge payment by

effectively terminating Knous on May 17 but agreeing to pay Knous

through the following week.      The Wage Act provides that "[n]o

person shall by a special contract with an employee or by any other

means exempt himself from [Mass. Gen. Laws ch. 149, §§ 148, 150]."

Mass. Gen. Laws ch. 149, § 148.      To be sure, an employer cannot

circumvent the Wage Act by simply relabeling its actions that would

otherwise violate the Act.     See Elec. Data Sys. Corp., 907 N.E.2d

at 641 ("As its 'special contracts' clause recognizes, the Wage

Act would have little value if employers could exempt themselves

simply by drafting contracts that placed compensation outside its

bounds . . . ."); Awuah v. Coverall N. Am., Inc., 952 N.E.2d 890,

897 (Mass. 2011) (concluding that employer's financing system,

"which classifies what are in reality wages for work performed as

compensation 'advances' that may be recouped" violated the Act's

"special contracts" clause).    But there were no actions here that

otherwise violated the Act, as we have already explained.




                                - 5 -
           Knous next contends that the district court should not

have granted summary judgment in favor of Broadridge because a

genuine dispute of material fact existed as to whether Broadridge

severed its employment relationship with him on the 17th, even

accepting the district court's definition of discharge.                Knous

points to his responses to Broadridge's requests for admission,

stating under penalty of perjury that the managing director began

the   May 17   meeting   by    saying   that   Knous   was   being   "let   go

immediately."    Knous's point seems to be that such a statement by

itself could reasonably be construed as saying not just that Knous

would have to leave work immediately, but that he was being

discharged immediately.        Knous, though, admits that at the same

meeting Broadridge gave Knous for his review a written agreement

stating in bold on the first page that his "employment with the

Company and its subsidiaries will terminate on May 24, 2019 (the

'Termination Date')."         Furthermore, he concedes that Broadridge

told him at that same meeting that it would continue his pay and

all benefits through May 24, and that it did so.         On such a record,

it is clear that Knous was discharged on May 24.

           We therefore affirm the judgment of the district court.




                                   - 6 -